Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty. Instead, in a separate part of the allocution, it explained that, in return for the negotiated disposition, defendant was additionally agreeing to waive his right to appeal, and defendant accepted that condition. Furthermore, defendant also signed a valid written waiver, in which he acknowledged, among other things, that he had discussed the waiver with counsel. This waiver forecloses defendant’s suppression claim. Concur— Mazzarelli, J.E, Acosta, DeGrasse, Richter, Manzanet-Daniels, JJ.